Name: Council Regulation (EEC) No 298/82 of 26 January 1982 on the conclusion of the Agreement between the European Economic Community and the Republic of India on trade and commercial cooperation in jute products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 2 . 82 Official Journal of the European Communities No L 43 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 298/82 of 26 January 1982 on the conclusion of the Agreement between the European Economic Community and the Republic of India on trade and commercial cooperation in jute products commercial cooperation in jute products is hereby approved on behalf of the Community. The text of the Agreement is annexed to this Regulation. THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission , Whereas the Agreement on trade and commercial cooperation in jute products between the European Economic Community and the Republic of India should be approved , Article 2 The President of the Council shall notify the other Contracting Party of the completion of the procedures required for the entry into force of the Agreement ( 1). HAS ADOPTED THIS REGULATION : Article 3 Article 1 The Agreement between the European Economic Community and the Republic of India on trade and This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 26 January 1982 . For the Council The President L. TINDEMANS ( J ) The date of the entry into force of the Agreement will be published in the Official Journal of the European Communities bv the General Secretariat of the Council .